           Case 1:19-cv-00005-DAD-EPG Document 31 Filed 03/29/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     GABRIEL M. KRUSE,                                No. 1:19-cv-00005-NONE-EPG (PC)
12
                   Plaintiff,                         ORDER ADOPTING FINDINGS AND
13
                                                      RECOMMENDATIONS, DISMISSING
           v.                                         CASE AND DIRECTING THE CLERK OF
14
                                                      COURT TO ASSIGN A DISTRICT JUDGE
     BANSUAN, et al.,                                 AND CLOSE CASE
15                 Defendants.                        (Doc. Nos. 18 & 29)
16

17

18          Gabriel Kruse (“plaintiff”) is a former state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. This case is proceeding

20   on plaintiff’s Eighth Amendment claims for deliberate indifference to serious medical needs

21   against Dr. Bansuan and Doe defendant(s). (Doc. Nos. 11 & 16.) Plaintiff’s claims concern

22   the adequacy of the medical treatment he received for his Hepatitis C condition while confined.

23   (Id.) The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

24   § 636(b)(1)(B) and Local Rule 302.

25          On September 6, 2019, defendant Bansuan filed a motion to dismiss, arguing he

26   provided treatment to plaintiff according to prison health services protocol, and that the regular

27   consultations, monitoring, and services he provided consistent with that protocol cannot

28   constitute a claim for deliberate indifference to serious medical needs. (Doc. No. 18.) On

                                                     1
           Case 1:19-cv-00005-DAD-EPG Document 31 Filed 03/29/21 Page 2 of 2



 1   April 27, 2020, the assigned magistrate judge entered findings and recommendations,
 2   recommending that “Defendant Bansuan’s motion to dismiss [ ] be granted,” that “Plaintiff’s
 3   Eighth Amendment claims for deliberate indifference to serious medical needs against
 4   Defendant Bansuan and Doe Defendant(s) be dismissed,” and that “[t]he Clerk of Court be
 5   directed to close this case.” (Doc. No. 29 at 16.)
 6          The parties were provided an opportunity to file objections to the findings and
 7   recommendations. The deadline to file objections has passed and no objections have been filed.
 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 9   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
10   the court finds the findings and recommendations to be supported by the record and proper
11   analysis.
12          Accordingly, THE COURT HEREBY ORDERS that:
13          1. The findings and recommendations issued by the magistrate judge on April 27,
14               2020, are ADOPTED in full;
15          2. Defendant Bansuan’s motion to dismiss (ECF No. 18) is granted;
16          3. Plaintiff’s Eighth Amendment claims for deliberate indifference to serious medical
17               needs against Defendant Bansuan and Doe Defendant(s) are dismissed; and
18          4. The Clerk of Court is directed to assign a district judge to this case for the purpose
19               of closing the case and then to close this case.
20   IT IS SO ORDERED.
21
        Dated:     March 28, 2021
22                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

                                                      2
